Filed 1/27/201511 :11 :03AM
                                                                                                      R. David Guerrero
                                                                                                            District Clerk
                                                                                                 Jim Wells County, Texas
                                                                                                    Rosie Garcia, Deputy


                                       CAUSE NO. 10-09-49378-CV

CARLOS M. REYES AND WIFE,                              §        IN THE DISTRICT COURT FILED IN
MOLLY REYES                                            §                          4th COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
Plaintiffs                                             §
                                                                                  01/30/2015 1:10:50 PM
                                                       §
vs.                                                    §        79th JUDICIAL DISTRICTKEITH E. HOTTLE
                                                                                           Clerk
                                                       §
BILL W. BELL SR. AND                                   §
BILL W. BELL JR.                                       §
Defendants                                             §        JIM WELLS COUNTY, TEXAS

                                    PLAINTIFFS' NOTICE OF APPEAL

1.      Plaintiffs arc Carlos M. Reyes and wife, Molly Reyes.

2.      The Trial Court granted and signed a No Evidence Summary Judgment on January 9,

2015 for the defendants.

3.      Subject to the trial court's action on plaintiffs request for findings of fact and

conclusions of law filed on the 26th day of January 2015, Plaintiffs desire to appeal from the

judgment of the 79lh Judicial District Court to the 13th Court of Appeals.

                                           Re,s,Pectfully submitted,
                                            Aue11 c. Lee
                                           Allen C. Lee
                                           Attorney for Plaintiffs
                                           810 Oriole Street
                                           Corpus Christi, Texas 78418
                                           Ph: 361-353-4884
                                           Fax.: 361-353-4482
                                           SBN: 12110000
                                           Email: allcn@allcndcclawfirm.com

                                           Certificate of Service

I, Allen C. Lee certify that I emailed, faxed, mailed, or efiled this motion for findings of fact and
conclusiMATt~e attorney of record for Defendants on this 27th day of January 2015.
        COUNTY OF JIM WELLS
        l R. Dhfd         Clede cA Jim ~11
                   °"""'°District                      C. Lee
        County, Temdoltarebycertifythal the-mr-e- - - - - - - - -
        going Js atrue and correct copy of the or~~Jitn C. Lee
        ~ ~jl ~lawful cust~ and possession,
        lldGAI - 2:1~            as appears
            ~.~, i::·t~. 5               lnmyoffice.
        ftlllllllJGlllclill!adnlseal of office, this
                l - 'Z-f>- l 6
Rawle D ~ID GUER ERO, District Clerk
                     Jim Wells unty, Texas
             By:      (J)l'h..             , Deputy